Citation Nr: 0529719	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-08 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than December 2, 
2002 for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Winston-Salem, North Carolina.

Procedural history

The veteran served on active duty from October 1969 to 
September 1971 and from January 1973 to February 1984.  
Service in Vietnam is indicated by the evidence of record.

In December 2002, the veteran filed a claim of entitlement to 
service connection for PTSD.  In February 2003, the RO 
granted service connection for PTSD, effective as of December 
2, 2002.  The veteran disagreed with that rating decision 
with regard to the effective date and, after being issued a 
statement of the case, perfected his appeal by submitting a 
substantive appeal (VA Form 9) that was received in March 
2003.

In March 2004, the Board denied the veteran's claim for an 
earlier effective date.  He appealed that decision to the 
United States Court of Appeals for Veterans Claims (the 
Court) which, by means of a memorandum decision rendered in 
June 2005, vacated the Board's decision and remanded the case 
to the Board for readjudication.

The Court's June 2005 decision will be discussed in further 
detail below.


FINDINGS OF FACT

1.  The veteran filed a formal claim of entitlement to 
service connection for PTSD on December 2, 2002, more than 
one year following his separation from service,  without 
having filed an informal claim prior to that date.

2.  The evidence of record indicates that PTSD was not 
manifested as of April 1980.

3.  The evidence of record indicates that PTSD was not 
manifested as of November 1996.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than December 2, 2002 for the award of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 5101(a), 5110(a) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an effective date 
earlier than December 2, 2002 for the award of service 
connection for PTSD.  He has alleged that his PTSD started 
shortly after his return from Vietnam and that he should 
therefore be compensated for the entire period of time he has 
had PTSD.  In his pleading before the Court, he specifically 
pointed out that PTSD was the subject of what he 
characterized as liberalizing issue, and that applicable 
statutory provisions require in such circumstances a possible 
effective date of one year retroactive to the date of 
application.

The Veterans Claims Assistance Act (the VCAA)

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.

Similarly, in a recent precedential opinion, VA's General 
Counsel held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations that pertain 
to the assignment of an effective date for the award of 
service connection.  As explained below, the issue of whether 
the veteran in this case is entitled to an effective date 
earlier than that currently assigned (December 2, 2002) is 
dependent upon the pertinent law and regulations, and not the 
facts.  No additional amount of development could alter the 
factual record in this case.  VA therefore has no further 
duty to notify the veteran of evidence needed to substantiate 
this claim, or to assist him in obtaining evidence, in that 
no reasonable possibility exists that any such evidence could 
conceivably exist.  Thus, no further assistance would aid him 
in substantiating the effective date issue before the Board 
at this time.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

The Board nonetheless notes that the RO included with the 
statement of the case the requirements of the VCAA, including 
the responsibilities of VA and the veteran with respect to 
obtaining evidence.  This statement of the case was furnished 
to the veteran in March 2003.

In any event, and significantly in the Board's estimation, 
the Court's June 15, 2005 Memorandum Decision did not refer 
to any VCAA-related problems.  The Board is confident that if 
such problems existed, the Court would have identified them 
so that they could be rectified on remand.   See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will [not] 
review BVA decisions in a piecemeal fashion"].   

The veteran and his representative have been afforded ample 
opportunity to present evidence and argument in support of 
the veteran's claim of entitlement to an earlier effective 
date.  The veteran was informed of his right to a hearing and 
was presented several options for presenting personal 
testimony, but did not indicate that he desired a hearing 
before the Board.  The veteran's representative has had the 
opportunity to submit written argument on the veteran's 
behalf.  See 38 C.F.R. § 3.103 (2005).  The Board also notes 
that the veteran presented argument before the Court, in 
support of his appeal thereto.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.



Pertinent law and regulations

Effective dates - in general

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (20053).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 U.S.C.A. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2005).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).

The effective date for an award of service connection shall 
be the day after separation from service or the date 
entitlement arose, if the claim is received within one year 
of separation from service, otherwise the general rule 
applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2005).



Effective dates - liberalizing law

Where compensation, dependency and indemnity compensation, or 
pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
of administrative issue.  In no event shall such award of 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g) (West 2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merit of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial comment

As was noted above, this case is the subject of a decision 
June 2005 by the Court, wherein the Board's prior decision 
was vacated by the Court and remanded to the Board for 
readjudication.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

Discussion

It is undisputed that December 2, 2002 marks the date that 
the RO received a duly-executed VA Form 21-4138, Statement in 
Support of Claim, in which the veteran specifically requested 
to be service connected for PTSD.  See the Court's June 15, 
2005 Memorandum Decision, page 2.  The Board has reviewed the 
record to ascertain whether there are any claims of 
entitlement to PTSD, either formal or informal, before 
December 2, 2002.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

A private medical record reflects that the veteran sought 
treatment for a disability that was characterized as PTSD on 
November 18, 2002, according to a statement from that 
physician dated on November 20, 2002, and received by VA on 
December 2, 2002.  In other words, this record was not 
received prior to December 2, 2002 and therefore cannot 
provide any basis for an earlier effective date.

Medical evidence dated prior to December 2, 2002, which 
includes VA medical records, does not show any reference to 
PTSD or psychiatric problems or complaints.  An informal 
claim must identify the benefit sought and an intent to apply 
for VA benefits.  See § 3.155(a) (2005); see also Dunson v. 
Brown, 4 Vet. App. 327, 330 (1993).  These medical records, 
in addition to failing to reflect treatment for mental 
problems or PTSD, do not show that the veteran at any time 
referenced PTSD, or an intent to seek service connection for 
that disability.

The Board believes that the earliest evidence of an intent on 
the part of the veteran to seek entitlement to service 
connection for PTSD is the statement received from the 
veteran by VA on December 2, 2002, in which he specifically 
indicated an intent to apply for the benefits that accompany 
a grant of service connection for PTSD.  No document dated 
prior to that date can be characterized as a claim, either 
formal or informal, for those benefits.   The Court has not 
identified any earlier claim.

The veteran, in argument both before the Board and 
subsequently before the Court, noted that VA added the 
diagnostic code for PTSD (see 38 C.F.R. Part 4) on April 11, 
1980.  The veteran has also argued that his award of service 
connection for PTSD was made pursuant to revisions in the 
diagnostic code that pertains to PTSD effective in November 
1996, rather than pursuant to the changes to the diagnostic 
code made in April 1980.  He has further contended that he 
had suffered from PTSD for at least nine years prior to 
bother April 1980 and November 1996 and continued to suffer 
from PTSD until the date of his claim in December 2002.
He averred that this entitles him to an effective date one 
year prior to the date he filed his claim in December 2002.  

In support of his argument the veteran cites the provisions 
of 38 U.S.C.A. § 5110(g), which indicates that when 
compensation is awarded pursuant to liberalizing issue, the 
effective date of such an award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  This 
provision also stipulates that in no event shall such an 
award be retroactive for more than one year from the date of 
application or the date of administrative determination of 
entitlement, whichever is earlier.  

The Court, in its June 2005 decision, noted that the United 
States Court of Appeals for the Federal Circuit had 
indicated, in interpreting the applicability of the phrase 
"the date of administrative determination of entitlement," 
that Congress intended thereby to permit VA to make 
determinations of entitlement pursuant to a liberalizing law 
of VA issue at its own initiative by reviewing claims that 
had been denied prior to such change in law.  See McCay v. 
Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F3d 1577, 1581 
(Fed. Cir. 1997).  

The Court, in the instant case, pointed out that McCay also 
found that, in those instances in which a claim is filed 
after the date of the liberalizing law or VA issue, the 
provisions of § 5110(g) must be given effect.  The Court 
noted that McCay, when considering the implementing 
regulations for 38 U.S.C.A. § 5110(g), set out at 38 C.F.R. 
§ 3.114, found that § 5110(g) allowed for an effective date 
of one year prior to the date of receipt of a claim in 
situations in which the claimant requested the benefit of the 
liberalizing law or administrative issue more than one year 
after the effective date of the act or issue.  The Court also 
noted that the language of 38 C.F.R. § 3.114(a) clearly 
states that these provisions apply to both original claims 
and claims to reopen, and the claimant in the instant case is 
thus correct in his argument that a claimant need not have 
filed a claim prior to the issuance of the liberalizing law 
or administrative issue in order to establish entitlement to 
an effective date of one year prior to the date of his claim.  

The Court, however, did not agree with the veteran that an 
effective date one year earlier than December 2, 2002 should 
be assigned as a matter of law.  The Court did not in fact 
reverse the Board's March 2004 decision, but rather vacated 
it and remanded the matter for further consideration by the 
Board.  Specifically, the Board was to consider the veteran's 
argument "that at the time of the change[s] in the 
regulation, he had suffered from PTSD for nine or more years 
prior to the liberalizing VA issue and continued to suffer 
from PTSD until the date of his claim in December 2002, thus 
warranting entitlement to an earlier effective date under 
38 U.S.C. § 5110(g)."   See the Court's decision, page 9.  
The Board will of course do so, taking the Court's guidance 
into consideration.  

The Court did not conclude that all claims seeking benefits 
for a disability that was at one time the subject of a 
liberalizing law or VA issue; rather, the Court found that 
the regulations, at 38 C.F.R. § 3.114(a), stipulate that, if 
a claim for benefits is filed more than one year after the 
issuance of the liberalizing law or VA issue, as in the 
instant case, the evidence of record must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  

The Court found, in the case at hand, that the veteran would 
be entitled to an earlier effective date of one year prior to 
the date of claim, but not earlier, if the Board determines 
that he had PTSD on the date of the applicable change in law 
or administrative issue, and that he continuously suffered 
from PTSD until December 2, 2002, or the date of 
administrative determination thereof.  The Court advised the 
Board that the veteran could be entitled to an effective date 
of one year prior to the date of his December 2, 2002 claim 
under 38 U.S.C.A. § 5110(g) if the evidence of record 
established that he was diagnosed with PTSD or experienced 
symptoms of PTSD prior to April 1980 (when PTSD was first 
listed as a disability in VA's rating schedule, 38 C.F.R. 
Part 4) or November 1996 (when the regulation was again 
revised), and that PTSD existed continuously from that date 
until December 2, 2002.  

Thus, the questions before the Board are whether PTSD was 
manifested as of April 1980, and/or as of November 1996?  
After a review of the evidence, and for reasons provided 
below, these questions must be answered in the negative.

In April 1980, when PTSD was added to the diagnostic code, 
the veteran was serving in his second period of active duty, 
and continued in service until February 1984.  His service 
medical records are devoid of any reference indicating 
complaints of, or treatment for, any mental problems.  The 
report of the medical examination conducted pursuant to his 
separation from his second period of service, dated in 
January 1984, shows that his psychiatric status was 
clinically evaluated as normal.  On a report of medical 
history complied in conjunction with that examination, he 
denied having, or ever having had, depression or excessive 
worry; he did, however, indicate that he had, or once had, 
nervous trouble of any sort, with an addendum to the medical 
history report showing that he had "a nervous problem and 
nervous stomach.  Dec '83 - Jan '84, Ft. Jackson."  

This recitation of an in-service "nervous problem" by the 
veteran is insufficient, in and of itself, to establish that 
PTSD had been manifested during service, much less in April 
1980; the veteran himself admitted at that time that he 
experienced purported nervous problems no earlier than 
December 1983.  Significantly, the report of an April 1984 VA 
general medical examination shows that he did not cite any 
complaints of nervous problems or PTSD, and that on 
examination his nervous system was found to be normal.  

The Board also finds significant the fact that the veteran 
applied for VA compensation in March 1984, January 1985, and 
January 1987 for various enumerated disabilities, none of 
which was PTSD.  Various claims of service connection for 
stomach complaints were characterized as seeking service 
connection for organic disease of the gastrointestinal tract, 
and not as symptomatic of PTSD.

In brief, the evidence does not demonstrate that PTSD had 
been manifested as of April 1980.  

The Court, in its June 2005 decision, determined that the 
Board was also to ascertain whether the veteran had PTSD in 
November 1996, which is the date of the applicable change in 
law or administrative issue cited by the veteran as the basis 
for an earlier effective date pursuant to 38 U.S.C.A. 
§ 5110(g).  There is no clinical evidence that he did.  The 
only evidence that demonstrates that PTSD had been manifested 
prior to November 2002 is the veteran's 15-year history, as 
noted at that time, of "combat nightmares."  The mere fact 
that he had what he described as "combat nightmares" does 
not establish that he had PTSD.  There is no clinical 
evidence that the veteran sought medical treatment for 
nightmares or any other problem that could be deemed to be a 
manifestation of PTSD until November 2002, and it remains 
uncontroverted that PTSD was first clinically diagnosed in 
that month.

For the Board to conclude, based on a purported 15-year 
history of "combat nightmares" as reported by the veteran 
in November 2002, that PTSD had been manifested in 1996, 
would be, in the absence of other clinical evidence, to 
engage in nothing more than conjecture.  The Court has 
expressly precluded the Board from engaging in medical 
speculation; rather, the Board "may consider only 
independent medical evidence to support their findings."  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

To the extent that the veteran himself contends that he had 
PTSD since the mid-1980s, it is well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R.  § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
in support of the veteran's claim are not competent medical 
evidence and do not serve to establish the date of onset of 
PTSD.

In addition, the Board is required to assess the credibility, 
and therefore the probative value, of proffered evidence in 
the context of the record as a whole. 
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
Although the Board has taken into consideration the veteran's 
contentions that he had PTSD for decades, the Board finds the 
utterly negative medical record to be more credible and more 
probative.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence]; see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  

The evidence of record, taken as a whole, indicates that PTSD 
was initially diagnosed in November 2002 and the veteran 
almost immediately filed a claim for service connection for 
PTSD, on December 2, 2002.  If the veteran had in fact 
believed that PTSD had existed prior to November 2002, given 
his previous record of filing service connection claims with 
VA he would have undoubtedly filed a claim.  He did not. 

In short, the evidence does not demonstrate that PTSD was 
manifested as of either April 1980 or November 1996.  The 
record prior to that time, and for a number of years 
thereafter, is utterly devoid of any reference to PTSD.  The 
Board discounts as not probative the veteran's statements to 
the contrary.  The evidence on this point is not in equipoise 
so as to bring into play the benefit of the doubt regulation.

The Board additionally observes that the Court did not 
suggest that this case be remanded by the Board for 
additional development.  The Court merely indicated that the 
veteran could submit additional evidence and argument, which 
the Board should consider.  See the Court's decision, page 9.  
The veteran submitted no additional evidence or argument.  
See his communication to the Board dated September 14, 2005.

In this connection, neither the Court or the veteran have 
suggested that a "retrospective" medical opinion be 
obtained concerning the matter of the existence  
of PTSD prior to December 2002.  The Board believes that such 
opinion would not be probative, since it would be based 
exclusively on the veteran's own statements.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].

Conclusion
  
In brief, the veteran's claim for service connection for PTSD 
was received by VA on December 2, 2002.  The evidence does 
not demonstrate that PTSD had been manifested either as of 
August 1980 or as of November 1996, when regulations 
characterized as liberalizing were implemented and which, 
according to the Court in this case, could provide the basis 
for the award of an effective date one year prior to the date 
of receipt of the claim if PTSD had in fact been present as 
of those implementing dates.  As explained above, the 
objective record contains no reference to, or even a 
suggestion of, the existence of PTSD prior to November 2002.  

After having taken into consideration the Court's directives, 
in particular with respect to 38 U.S.C. § 5110(g), the Board 
concludes that December 2, 2002 is the appropriate effective 
date for the award of service connection for PTSD.




ORDER

An effective date earlier than December 2, 2002 for the award 
of service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


